FELDMAN, Justice,
concurring in part, dissenting in part.
The views expressed in my concurrence and dissent in KPNX v. Superior Court, 139 Ariz. 246, 678 P.2d 431 (Feldman, J., concurring in part, dissenting in part) are also applicable to this case. For the reasons I stated in KPNX, I agree that the sketch order should be vacated, but I disagree with the holding of the court that the media liaison order is constitutional.
Justice James Duke CAMERON did not participate in the determination of this matter.